        Case 3:21-cv-00165-KAD Document 1 Filed 02/09/21 Page 1 of 16




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT


____________________________________
MARCUS CAMERON,                      )
Plaintiff                            )
                                     )
v.                                   )          CIVIL ACTION NO. 2:21-cv-165
                                     )
STEVEN STEBBINS,                     )
STEPHEN SAMSON, JOHN DOE, )
BRYAN NOLAN,                         )           COMPLAINT AND DEMAND
MARK SQUIRES,                        )              FOR JURY TRIAL
ENFIELD POLICE                       )
DEPARTMENT,                          )
STATE OF CONNECTICUT,                )
CONNECTICUT STATE POLICE )
and the TOWN OF ENFIELD,             )
Defendants                           )

                                  INTRODUCTION

      This claim arises out of the excessive use of force by officers in both the

Connecticut State Police and Town of Enfield Police departments against the

plaintiff, Marcus Cameron. The individual officers named in this lawsuit all had an

active role in participating in the orchestration of not only filing false criminal

charges against the plaintiff, but in attempting to abuse their power and authority

as police officers to intimidate the plaintiff in order to prevent plaintiff from

pursuing complaints against defendants Steven Stebbins and Stephen Samson with

the Enfield and State Police departments.




                                            1
     Case 3:21-cv-00165-KAD Document 1 Filed 02/09/21 Page 2 of 16




                                  PARTIES

1. Plaintiff, Marcus Cameron, of Springfield, Massachusetts, is and was a

   resident of the Commonwealth of Massachusetts and the United States of

   America at all times referred to in this complaint.

2. Defendant, Steven Stebbins, is a natural person and resident of the State of

   Connecticut who, at all times alleged in this complaint, was employed as a

   police officer with the Connecticut State Police.

3. Defendant, Stephen Samson, is a natural person and resident of the State of

   Connecticut who, at all times alleged in this complaint, was employed as a

   police officer with the Connecticut State Police.

4. Defendant, John Doe, is a natural person and resident of the State of

   Connecticut who, at all times alleged in this complaint, was employed as a

   police officer with the Connecticut State Police.

5. Defendant, Mark Squires, is a natural person and resident of the State of

   Connecticut who, at all times alleged in this complaint, was employed by the

   City of Enfield as a police officer with the Enfield Police Department.

6. Defendant, Bryan Nolan, is a natural person and resident of the State of

   Connecticut who, at all times alleged in this complaint, was employed by the

   City of Enfield as a police officer with the Enfield Police Department.

7. Defendant, Town of Enfield, is a municipal corporation located within

   Hartford County, the State of Connecticut and the United States of America

   with its principal office located at 820 Enfield Street in Enfield, Connecticut.

                                       2
     Case 3:21-cv-00165-KAD Document 1 Filed 02/09/21 Page 3 of 16




8. Defendant, Enfield Police Department, is a duly incorporated municipality

   with a usual place of business located at 293 Elm Street in Enfield,

   Connecticut.

9. Defendant Connecticut State Police is part of Connecticut’s Department of

   Emergency Services and Public Protection with a principal office of 111

   Country Club Road in Middletown, Connecticut.

10. All individual defendants are being sued individually and in their official

   capacities.

11. At all times referred to in this complaint, defendants Steven Stebbins,

   Stephen Samson and John Doe were acting as employees, agents, or servants

   of the State of Connecticut.

12. At all times referred to in this complaint, defendants Bryan Nolan and Mark

   Squires were acting as employees, agents, or servants of the Town of Enfield.

13. At all times referred to in this complaint, the individual defendants were

   acting under color of state law.

14. At all times referred to in this complaint, the individual defendants were

   engaged in a joint venture.


                                  JURISDICTION


15. Plaintiff’s action for violations of rights guaranteed by the Fourth, Fifth and

   Fourteenth Amendments to the United States Constitution is brought

   pursuant to the provisions of 42 U.S.C. § 1983.




                                       3
     Case 3:21-cv-00165-KAD Document 1 Filed 02/09/21 Page 4 of 16




16. Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1331 (Federal

   Question), 1343 (Civil Rights) and 1332 (Diversity of Citizenship).


                                     VENUE


17. This action has been brought properly in the Hartford District Court for the

   District of Connecticut under 28 U.S.C §§ 1391(b)(1) and (2) in that the

   events at issue in this case arose and transpired in the Hartford Division of

   the District of Connecticut.


                          FACTUAL ALLEGATIONS


18. The incidents giving rise to this action began on May 22, 2018, when

   defendant Stebbins, who lived in the same general area/neighborhood of

   plaintiff, came to plaintiff’s front door at 49 Foxcroft Road in Enfield

   Connecticut, in plain clothes with a firearm on his hip, in full display.

19. Defendant Stebbins did not announce himself as a police officer, but rather

   walked up to plaintiff, on plaintiff’s property approximately 20 yards from the

   public way and began complaining about plaintiff’s driving speed in his

   neighborhood.

20. Plaintiff disputed defendant Stebbins’ accusations about his driving and a

   verbal argument ensued, resulting in defendant Stebbins telling plaintiff that

   he came to talk to plaintiff “man to man” and that defendant Stebbins would

   “be back” and would “take care” of the plaintiff.




                                       4
     Case 3:21-cv-00165-KAD Document 1 Filed 02/09/21 Page 5 of 16




21. Plaintiff, who works as a probation officer in Massachusetts, had enough

   concern so as to ask defendant Stebbins to identify himself, which defendant

   Stebbins did not, and instead got in his vehicle and drove off at a high rate of

   speed.

22. Plaintiff, after feeling threatened by the statements made by defendant

   Stebbins, took down defendant Stebbins’ license plate and called 911.

23. Plaintiff was connected with the Connecticut State Police, who informed him

   that the license plate was in fact Connecticut State Police Trooper Steven

   Stebbins, who lived down the street from plaintiff at 44 Foxcroft Road in

   Enfield, Connecticut.

24. The following day, plaintiff filed a complaint against defendant Stebbins

   with a Lieutenant Eric Cook of the Connecticut State Police.

25. On May 26, 2018, defendant Stebbins called 911 stating that plaintiff was

   driving over the speed limit.

26. Plaintiff was not driving over the speed limit, but rather specifically drove at

   a slow speed, as he encountered defendant Stebbins’ wife, who made a

   feigned attempt to pretend to cross the road while plaintiff was driving past

   44 Foxcroft Road so that defendant Stebbins might orchestrate the 911 call,

   making it seem as though plaintiff was driving “dangerously”.

27. Plaintiff saw an Enfield Police cruiser at 44 Foxcroft shortly after his

   encounter with defendant Stebbins’ wife.




                                        5
     Case 3:21-cv-00165-KAD Document 1 Filed 02/09/21 Page 6 of 16




28. The cruiser waited at 44 Foxcroft, then proceeded to pull out at the same

   time that plaintiff’s guest was leaving and followed plaintiff’s guest’s vehicle.

29. Plaintiff then began to record and follow the cruiser that was following his

   guest’s vehicle.

30. A detective, not a patrol officer, was in the cruiser.

31. Detective “Castle” of the Enfield Police Department, then drafted a police

   report, stating as fact (which he did not personally observe) that plaintiff was

   driving at a high speed and that he followed plaintiff’s guest.

32. Plaintiff emailed Lieutenant Cook of the Connecticut State Police regarding

   this orchestrated event by defendant Stebbins and Detective “Castle” on May

   27, 2018.

33. On May 28, 2018, defendant Stebbins drove past plaintiff’s residence

   multiple times very slowly, glaring at plaintiff and his guest each time he

   drove by, in a clear effort to use his position as a police Trooper to intimidate

   plaintiff and plaintiff’s guest.

34. On May 30, 2018, as plaintiff was driving down the road, defendant Stebbins

   began making hand motions outside of his house to another unknown white

   male, who then went in the middle of the road to attempt to yell at plaintiff.

35. Plaintiff then went to the Enfield Police Department to report this incident

   and met with defendant Squires.

36. Defendant Squires took plaintiff’s information and did not pursue

   harassment charges, despite plaintiff requesting that he do so.



                                         6
     Case 3:21-cv-00165-KAD Document 1 Filed 02/09/21 Page 7 of 16




37. On June 21, 2018, plaintiff observed defendant Stebbins following his vehicle

   for a considerable amount of time while driving in the Town of Enfield.

38. Defendant Stebbins ran plaintiff’s license plate number through the State

   Police database without any reason to do so, in an effort to intimidate

   plaintiff.

39. On June 25, 2018, plaintiff met with defendant Samson, who was the

   assigned investigator for plaintiff’s complaint with the Connecticut State

   Police.

40. During this meeting, defendant Samson encouraged plaintiff to change the

   substance of plaintiff’s complaint and told plaintiff not to pursue the

   complaint, that plaintiff could be prosecuted for lying if he did not, and that

   defendant Samson was a “bulldog” with his investigations.

41. Plaintiff refused to succumb to defendant Samson’s blatant attempts at

   intimidation and suppression and would not withdraw his complaint.

42. Defendant Samson, then began working with defendant Stebbins (the subject

   of the investigation) to intimidate plaintiff.

      a. Defendant Stebbins admitted to “Googling” plaintiff in order to find his

          employment information and present it to defendant Samson;

      b. Defendant Samson made several calls to plaintiff’s place of

          employment, which was the Probation office of the Springfield District

          Court in Massachusetts. These calls were made very early in the




                                        7
     Case 3:21-cv-00165-KAD Document 1 Filed 02/09/21 Page 8 of 16




         morning, before the court opened, so that defendant Samson would

         then leave a message for plaintiff’s boss;

      c. In one message left to plaintiff’s boss, defendant Samson forgot to hang

         up the telephone, and he can be heard with defendant Stebbins (the

         subject of the investigation) in the background, along with John Doe

         (believed to be Todd Gauvin), stating that plaintiff should “change his

         tune” now that they have called his boss and then mockingly stated

         that plaintiff would most likely complain that they were going after

         plaintiff “because he is black”.

43. On July 8, 2018, defendant Stebbins fabricated a story about plaintiff and

   called 911, stating that plaintiff was in front of his home and providing videos

   that showed nothing of the sort to defendant Squires.

44. On July 15, 2018, defendant Stebbins came onto plaintiff’s property in plain

   clothes and wrote down the license plate number of a vehicle on plaintiff’s

   driveway.

45. Defendant Stebbins then ran the plate of that vehicle without authorization

   or cause, pulling the information from the Connecticut State Police database.

46. On July 17, 2018, defendant Samson filed a complaint with plaintiff’s

   employer, complaining that plaintiff did not reside in Massachusetts and

   could therefore not work for the Probation department.




                                       8
     Case 3:21-cv-00165-KAD Document 1 Filed 02/09/21 Page 9 of 16




47. Instead of investigating plaintiff’s claims against defendant Stebbins,

   defendant Samson instead worked with defendant Stebbins to retaliate

   against plaintiff for filing his complaint against defendant Stebbins.

48. On July 20, 2018, plaintiff called defendant Samson and asked why

   defendant Samson was contacting his employer. Defendant Samson was

   evasive and again attempted to convince plaintiff to change and/or withdraw

   his complaint.

49. On August 7, 2018, plaintiff and a friend were driving in the friend’s vehicle,

   and defendant Stebbins began following them and ran the license plate of

   that vehicle.

50. Later that day, while plaintiff was away, a different person called plaintiff

   stating that a Connecticut State Police vehicle was in his driveway.

51. On September 18, 2018, defendant Stebbins followed plaintiff’s friend’s

   vehicle again and ran the license plate of that vehicle.

52. On November 12, 2018, defendant Stebbins followed the plaintiff to the

   Brookside Plaza in Enfield Connecticut and descended on plaintiff with

   approximately eight local and state police officers, to include defendant

   Samson and defendant Nolan.

53. On scene, defendant Samson attempted to control defendant Nolan’s

   investigation, asking him to call the Massachusetts State Police to see if

   plaintiff had an active license plate, because plaintiff shouldn’t be working as

   a probation officer in Massachusetts if plaintiff did not have one.



                                        9
    Case 3:21-cv-00165-KAD Document 1 Filed 02/09/21 Page 10 of 16




54. After being seized and questioned, defendant Nolan let plaintiff go without

   any charges or accusations, making it clear that the whole intent of this

   operation was to get plaintiff fired.

55. At no point did there exist probable cause to seize the plaintiff during this

   encounter.

56. On November 13, 2018, defendant Stebbins filed a restraining order (ex

   parte) against plaintiff.

57. Defendant Stebbins restraining order, after a hearing, was denied.

58. On December 5, 2018, defendants Nolan and Squires knowingly filed

   affidavits in support of an arrest warrant for plaintiff that had no basis in

   reality for the clear purpose of assisting their colleague, defendant Stebbins.

59. This resulted in plaintiff’s arrest on December 11, 2018 and subsequently

   resulted in numerous media outlets reporting that “Massachusetts Probation

   Officer was Arrested for Stalking”, along with plaintiff’s mug shot to go with

   the stories.

60. Defendants Samson and Stebbins achieved their goal, as plaintiff was

   suspended from his position on December 12, 2018.

61. The criminal case against plaintiff was dismissed after diversion.

62. Plaintiff never presented a threat to any of the defendants’ safety, including

   defendant Stebbins, nor was any credible evidence ever presented to that

   effect.




                                       10
    Case 3:21-cv-00165-KAD Document 1 Filed 02/09/21 Page 11 of 16




63. Defendant Samson was supposed to be investigating plaintiff’s claims

   against defendant Stebbins, but instead worked with defendant Stebbins to

   intimidate and harass plaintiff.

64. Defendants either participated or allowed the continued use of excessive

   force on plaintiff despite having an obligation and opportunity to prevent

   and/or stop it from occurring.

65. At all pertinent times, the Town of Enfield and its policymakers knew of

   their legal duty to train, supervise, monitor and discipline members of the

   Town’s police force to observe the rights of persons, including their right to be

   free from the use of unconstitutional excessive force at the hands of the

   police.

66. At all relevant times, the guidelines established by the Town of Enfield, its

   police department and its policymakers, recognized the right of an individual

   to have various Constitutional rights, which should not be infringed upon by

   the Town of Enfield.

67. At all relevant times, the guidelines established by the State of Connecticut,

   the Connecticut State Police and its policymakers, recognized the right of an

   individual to have various Constitutional rights, which should not be

   infringed upon by the Connecticut State Police.

68. At all times, the Town of Enfield, its policymakers and the Enfield Police

   Department failed to monitor, train, supervise, control and discipline the

   individual Defendants in the use of force with such recklessness and gross



                                       11
    Case 3:21-cv-00165-KAD Document 1 Filed 02/09/21 Page 12 of 16




   negligence as to manifest deliberate indifference to the right of persons,

   including the Plaintiff, to be free from excessive force.

69. At all times, the State of Connecticut, its policymakers and the Connecticut

   State Police failed to monitor, train, supervise, control and discipline the

   individual Defendants in the use of force with such recklessness and gross

   negligence as to manifest deliberate indifference to the right of persons,

   including the Plaintiff, to be free from excessive force.


                COUNT I – VIOLATION OF 42 U.S.C § 1983


70. Plaintiff repeats and re-alleges paragraphs 1-69 of this complaint.

71. The aforementioned actions and conduct of the defendants violated plaintiff’s

   right to be free from an unreasonable seizure as guaranteed by the Fourth

   and Fourteenth Amendments of the U.S. Constitution.

72. As a result of the above-described violation of rights, plaintiff suffered great

   pain of body and mind and was otherwise damaged.


  COUNT II – VIOLATION OF 42 U.S.C. § 1983 – EXCESSIVE FORCE


73. Plaintiff repeats and re-alleges paragraphs 1-72 of this complaint.

74. The aforementioned actions and conduct of the individual defendants

   violated Plaintiff’s rights to be free from the use of unreasonable and

   excessive police force and summary punishment as guaranteed by the Fourth,

   Fifth, Eighth and Fourteenth Amendments to the U.S. Constitution.




                                       12
    Case 3:21-cv-00165-KAD Document 1 Filed 02/09/21 Page 13 of 16




75. As a result of the above-described violation of rights, plaintiff suffered great

   pain of body and mind and was otherwise damaged.


COUNT III - VIOLATION OF 42 U.S.C. § 1983 – FAILURE TO RECRUIT,
               TRAIN, DISCIPLINE AND SUPERVISE
 (TOWN OF ENFIELD, ENFIELD POLICE DEPARTMENT, STATE OF
      CONNECTICUT and CONNECTICUT STATE POLICE)


76. Plaintiff repeats and re-alleges paragraphs 1-75 of this complaint.

77. Prior to May 22, 2018, defendants Town of Enfield and State of Connecticut

   developed and maintained policies or customs describing the appropriate

   conduct of its employees with reference to Constitutional rights of persons in

   the Town of Enfield.

78. Prior to May 22, 20018, defendants Enfield Police Department and

   Connecticut State Police adopted the policies and customs developed by the

   Town of Enfield and State of Connecticut.

79. The named defendants failed to adhere to said policies and customs and

   demonstrated a deliberate indifference on the part of the State of

   Connecticut, Connecticut State Police, Town of Enfield and the Enfield Police

   Department and were the cause of a violation of the plaintiff’s rights alleged

   herein.

80. The State of Connecticut, Connecticut State Police, Town of Enfield and the

   Enfield Police Department have failed to maintain a minimally appropriate

   recruitment and training program to recruit and train Police Officers and

   supervisors to: refrain from abusing their authority by means of abusing


                                       13
    Case 3:21-cv-00165-KAD Document 1 Filed 02/09/21 Page 14 of 16




   citizens and using excessive force, to profile and subsequently attack citizens

   based on race, to refrain from colluding or enabling officers to abuse their

   authority, to author honest and/or complete police reports and to diligently

   investigate.

81. As a direct and proximate result of the above-described violation of rights,

   plaintiff suffered great pain of body and mind and was otherwise damaged.


                   COUNT IV – VIOLATION OF 42 U.S.C 1983
        (STATE OF CONNECTICUT AND TOWN OF ENFIELD)
82. Plaintiff repeats and re-alleges paragraphs 1-81 of this complaint.

83. Defendants, State of Connecticut and Town of Enfield, has drafted and

   implemented an unconstitutional policy by creating an atmosphere among all

   police defendants that has allowed the aforementioned actions.

84. Defendants, State of Connecticut and Town of Enfield, are directly

   responsible for policies that do not discourage its employees from falsely

   charging and illegally seizing citizens.

85. As a result of this status, defendants State of Connecticut and Town of

   Enfield had supervisory responsibility over all police defendants.

86. Defendants State of Connecticut and Town of Enfield, through its police

   department, have failed to appropriately recruit and train sworn officers in a

   manner that would prevent officers from falsely charging and illegally seizing

   its citizens.

87. As a result of the actions by the defendants, plaintiff suffered great pain of

   body and mind and was otherwise damaged.

                                       14
    Case 3:21-cv-00165-KAD Document 1 Filed 02/09/21 Page 15 of 16




                     COUNT V – DEFAMATION Per Se
(STEBBINS, NOLAN, SQUIRES and ENFIELD POLICE DEPARTMENT)
88. Plaintiff repeats and realleges paragraphs 1-87 of this complaint.

89. As set forth above and below, defendant Stebbins falsely made statements

   that the Plaintiff was speeding, drove “dangerously” and engaged in stalking.

90. As set forth above and below, Stebbins made these statements to a number of

   third persons, including other Connecticut State police officers, Enfield police

   officers and police dispatcher(s).

91. As set forth above and below, Enfield police officers Nolan and Squires

   knowingly wrote and filed false affidavits accusing the Plaintiff of stalking.

   These affidavits were filed in support of Stebbins’ baseless application for a

   restraining order, which was denied after a hearing. Stebbins included

   falsehoods in his application for the restraining order.

92. Nolan and Squires are agents of the Enfield Police Department.

93. The Plaintiff did not engage in the behavior he was falsely accused of by

   Defendants.

94. The false accusations of Defendants resulted in the arrest of the Plaintiff for

   stalking, a crime that involves moral turpitude and/or which is punishable by

   imprisonment.

95. As set forth above and below, these false statements led to the suspension of

   the Plaintiff from his employment.

96. As set forth above and below, these false statements led to numerous media

   outlets publishing the false allegations against the Plaintiff.

                                        15
       Case 3:21-cv-00165-KAD Document 1 Filed 02/09/21 Page 16 of 16




   97. The Plaintiff’s reputation suffered serious injury as the result of Defendant’s

      false statements. In addition to suffering embarrassment at the media

      attention, Plaintiff also suffered harm to his professional reputation and in

      fact was suspended from his job.

   98. As a result of the Defendants’ false statements, plaintiff suffered great pain

      of body and mind and was otherwise damaged.


WHEREFORE, plaintiff requests this Honorable Court enter judgment against the

defendants jointly and severally on all counts of this complaint and:


             a) Award compensatory damages;

             b) Award punitive damages;

             c) Award interest and costs of this action to plaintiff;

             d) Award attorney fees to plaintiff; and

             e) Award such other relief which this Court deems just and proper.


                    PLAINTIFF DEMANDS A JURY TRIAL


Dated: February 9, 2021                        Respectfully submitted,
                                               Plaintiff, by his attorneys:




/s/ Michelle S. Cruz_______________            /s/ Ryan P. McLane____________
Michelle S. Cruz, Esq.                         Ryan P. McLane, Esq.
Law Offices of Michelle S. Cruz                McLane & McLane, LLC
1380 Main Street, Suite 403                    269 South Westfield
Springfield, MA 01103                          Feeding Hills, MA 01030
(860) 415-6529                                 (413) 789-7771
Cruz4law@gmail.com                             ryan@mclanelaw.com
Juris: CT29217                                 Juris: CT31039

                                          16
